Barclay, J.
Under our statutes and the uniform construction of them that has for many years prevailed, a married woman cannot be compelled to specifically perform a contract for the sale of her legal estate in land. R. S. 1889, secs. 2396 and 2397; Shroyer v. Nickell, 55 Mo. 264.
■ So well established is this rule, that we are disposed to stop with the briefest announcement of it rather than to hazard obscuring it by elaboration.
II. The prayer of the petition here is for specific performance and general relief. A general demurrer to the petition having been sustained and the case brought here in that shape, the question arises, can plaintiff obtain a reversal because the trial court did not enter judgment against one of the defendants (the husband) for the amount of the purchase money paid as alleged? No prayer for such a recovery is contained in the petition. That is evidently framed with a view to such relief as formerly could have been given only by a court of chancery as distinguished from a court of law.
But it seems to be imagined that any kind of judgment (whether legal or equitable in nature), that any particular facts alleged may warrant, should be given-, under our code of procedure, in such a case, whether asked or not. We do not assent to that view.
One of the purposes of the code is to substitute specific and concise statements of the actual facts of each controversy for the more general declarations of demands formerly in use in courts of law, and the unnecessarily prolix and elaborate pleadings in chancery. The object in view is to have the defendant fully advised in each case of the precise complaint he is called upon to meet.
In harmony with this object, it is provided that the petition shall contain (among other things) “a demand for the relief to which the plaintiff may suppose himself entitled” and that, “if the recovery of money be *591demanded, the amount thereof shall be stated, or snoh facts as will enable the defendant and the court to ascertain the amount demanded.” R. S. 1889, sec. 2039.
It is obvious that, upon many states of facts presented to a court for action, divers remedies may be applicable, some strictly legal, others, perhaps, equitable in nature. It would be a departure from the true spirit and meaning of the code to require of plaintiff “a plain and concise statement of the facts constituting his cause of action” without requiring (at some stage of the case) a plain statement of the judicial action demanded thereon, for the information of the defendant and of the court.
This is especially true where, as in Missouri, by the terms of the constitution (Const. 1875, art. 2, sec. 28), the right of trial by jury is preserved inviolable in ordinary cases “for the recovery of money only, or of specific real or personal property” (Revised Statutes, 1889, sec. 2131), usually termed actions at law, whereas suits formerly cognizable in chancery may be properly tried without a jury.
With us it is, therefore, often of importance to all concerned to know what relief plaintiff demands, in order to determine the proper constitutional mode of trial. On this account, it is sometimes necessary, in the practical administration of justice, to recur to the inherent distinctions between legal and equitable rights and remedies, and to insist that parties asking aid of the court state the nature of the relief desired, as well as the facts on which they demand it.
It is the duty of all courts to so construe the code as “to secure parties from being misled.”' R. S. 1889, sec. 2117. But it is obvious that parties would often be misled as to the real nature and issues of the case if an ordinary judgment at law might be rendered by the court on a petition praying only equitable, relief, without other notice of such legal demand than the supposed case in equity incidentally disclosed.
*592The code, no doubt, intended to abolish many distinctions, with respect to forms of statement, between actions at law and suits in equity, and to empower the same court (if necessary in the same proceeding) to adjudicate legal and equitable rights and apply thereto legal and equitable remedies, but it does not sanction, and should not be so interpreted as to encourage, such vagueness and uncertainty in the petition as would leave the adverse party and the court in doubt as to the relief demanded, and hence as to the mode of trial, and as to the issues which would be material and decisive in it. Humphreys v. Milling Co. (1889), 98 Mo. 542.
Moreover, we review in this court only such objections to proceedings as have been expressly decided by the trial court. R. S. 1889, sec. 2302.
Parties who wish to change or enlarge their demand for relief should do so by amendment or otherwise while the cause is before the trial court, at least in those instances where the case goes off upon demurrer, for the general provision permitting the court to grant “any relief consistent with the case made by the plaintiff and embraced within the issues’ ’ (Revised Statutes, 1889, sec. 2216) can have no proper application where final judgment for defendant has b,een reached on demurrer. In that event the prayer for general relief, supplemental to one for specific performance, cannot, in view of section 2039 (Revised Statutes, 1889), be construed as a prayer for a money judgment.
The judgment of the trial court was correct and is affirmed, with the concurrence of all the members of the court.